Order, Supreme Court, New York County (Elliott Wilk, J.), entered August 6, 1996, which, after a nonjury trial, found in favor of defendant hospital and against plaintiff resident, unanimously affirmed, without costs.
A fair interpretation of the evidence (see, Charles J. Hecht, P. C. v Clowes, 224 AD2d 312) supports the trial court’s credibility determination that defendant’s reasons for terminating plaintiffs residency, primarily clinical incompetence, were not a pretext for retaliation motivated by her complaints of illegally excessive hours in violation of 10 NYCRR 405.4 (b) (6). In any event, plaintiff failed to establish an actual violation of the regulation necessary to sustain a cause of action under Labor Law § 740 (Bordell v General Elec. Co., 88 NY2d 869). We have considered plaintiffs remaining claims of breach of contract and exclusion of relevant evidence and find them to be without merit. Concur—Rosenberger, J. P., Rubin, Williams and Mazzarelli, JJ.